UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SDNY

 

 

 

x DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES OF AMERICA, DATE FILED: 7/14/2021 __ 7/14/2021
~V~
1:16ctr-0396-GHW-7
RICHARD HILL, : ORDER
Defendant. :
xX

GREGORY H. WOODS, United States District Judge:

The remote proceeding currently scheduled in this matter on July 15, 2021 at 9:30 a.m. will
instead take place at 10:00 a.m. The proceeding will take place on the Microsoft Teams
videoconference platform. Parties will receive a Teams calendar invitation from the New York City
Depattment of Corrections. Members of the public who wish to audit the proceeding may do so

using the following dial-in information: (888) 557-8511; Access Code: 7470200#.

SO ORDERED.

Dated: July 14, 2021

New York, New York rw _\* Lo
cy d Pc
GREGO

WOODS
United istrict Judge

 
